United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 9, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-10777
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

VLADIMIR ORDONES-BARRERA, also known as Rigoberto Prieto, also
known as Rodolfo Alcantara, also known as Baldimir Ordones, also
known as Alberto Alonso Miranda,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       (4:03-CR-69-ALL-A)
                      --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Vladimir Ordones-Barrera (Ordones) appeals

the sentence imposed by the district court following his conviction

for illegal re-entry.   The 150-month term of imprisonment imposed

by the district court represents an upward departure from the 77-96

month range determined under the Sentencing Guidelines.        Ordones

argues that the district court abused its discretion in upwardly

departing under U.S.S.G. § 4A1.3.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       We review de novo a district court’s compliance with 18 U.S.C.

§ 3742(e)(3)(A) & (B).           See United States v. Bell, 371 F.3d 239,

242-43 (5th Cir. 2004).             Here, the district court provided a

written statement of reasons for its departure as required under 18

U.S.C. § 3553(c).      Based on that statement, as well as our review

of the record, we are satisfied that the district court’s sentence

(1) advanced the objectives set forth in 18 U.S.C. § 3553(a)(2),

(2) was authorized under 18 U.S.C. § 3553(b), and (3) was justified

by the facts of the case.           See 18 U.S.C.                § 3742(e)(3)(A) &

(B).

       We   agree   with   the    district      court    that    a   departure    was

justified    under   U.S.S.G.      §   4A1.3,    because       Ordones’s    criminal

history score did not adequately reflect his criminal background.

Ordones’s contention that the district court improperly considered

his arrests and pending charges is not supported by the record.

       We review the extent of a departure for abuse of discretion.

See Bell, 371 F.3d at 243.         Under that standard, we           will affirm if

the degree of the departure is reasonable.                    See United States v.

Ashburn, 38 F.3d 803, 807 (5th Cir. 1994) (en banc).

       An upward departure is warranted when the criminal history

category significantly           underrepresents        the   seriousness    of   the

defendant’s criminal history or the likelihood that he will commit

further crimes.       See U.S.S.G. § 4A1.3.              In light of Ordones’s

criminal history and likelihood of recidivism, as discussed by the

district court, as well as the need to punish Ordones and deter

                                         2
future criminal activity, the district court’s departure to a

sentence    of    150    months’     imprisonment     was   not     an   abuse    of

discretion, see Ashburn, 803 F.2d at 807, and does not represent an

unreasonable departure above the applicable guidelines range.                    See

18 U.S.C. § 3742(e)(3)(C).

     As    we    have   determined    that   the    sentence   of    150   months’

imprisonment does not unreasonably depart above the applicable

guidelines range, factoring in the district court’s use of an

incremental procedure to structure the departure, see U.S.S.G. §

4A1.3, we reject Ordones’s argument that the district court failed

to justify the extent of its departure.                See United States v.

Lambert, 984 F.2d 658, 662-63 (5th Cir. 1993) (en banc).

AFFIRMED.




                                         3